            Case 2:13-cr-00192-LRH-EJY  Document
                              UNITED STATES       71 COURT
                                            DISTRICT  Filed 07/01/20 Page 1 of 1
                                       DISTRICT OF NEVADA
                                              LAS VEGAS
1

2
     UNITED STATES OF AMERICA,            )   2:13-CR-00192-LRH-EJY
3
                                          )
4                                         )
                 Plaintiff,               )
5                                         )   FINDINGS OF FACT AND
     v.                                   )   CONCLUSIONS OF LAW
6                                         )
     RONALD HOLMES,                       )
7                                         )
                                          )   (First Request)
8                Defendant.               )
     ___________________________________ )
9                                  FINDINGS OF FACT
10           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds:
12          This Stipulation is entered into for the following reasons:
13
            1. Pursuant to the Court's Minute Order, Docket 67 and the Joint Status Report, the
14
                parties have agreed to continue the Revocation Hearing for 60 days.
15

16
                                                 ORDER
17
            IT IS ORDERED that the REVOCATION HEARING currently scheduled for
18
     July 16, 2020, at the hour of 12:00 p.m., be vacated and continued to Wednesday,
19
     October 7, 2020, at 3:15 p.m., before District Judge Hicks, in a Las Vegas courtroom to be
20
     determined.                                           This is good LRH signature

21

22
            DATED this 29th day of June, 2020.
23

24

25

26                                                U.S. DISTRICT JUDGE

27

28


                                                     -3-
